Citation Nr: 1120685	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for numbness of the right leg secondary to service-connected lumbosacral strain. 

3.  Entitlement to a compensable rating for pes planus prior to July 9, 2009. 

4.  Entitlement to an increased rating for pes planus in excess of 10 percent since July 9, 2009.

5.  Entitlement to a compensable rating for a bunion of the right foot, prior to February 26, 2007 and since April 1, 2007. 

6.  Entitlement to a compensable rating for a bunion of the left foot, prior to May 19, 2008 and since July 1, 2008.

7.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.

8.  Entitlement to an increased rating in excess of 10 percent for the lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to December 1982 and from March 1983 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision and an April 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By way of the February 2005 rating decision the RO denied service connection for headaches and numbness of the right leg.  The February 2005 rating decision also denied the Veteran a compensable rating for pes planus, bunion of the right foot, and bunion of the left foot; as well as, an increased rating in excess of 10 percent for her lumbosacral strain.  The April 2008 rating decision granted the Veteran service connection for hepatitis C with an initial rating of 10 percent.

During the pendency of the appeal, a June 2010 rating decision granted the Veteran an increased rating of 10 percent effective July 9, 2009, for her pes planus.  Inasmuch as a rating higher than 10 percent for the service-connected pes planus is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The June 2010 rating decision granted the Veteran temporary 100 percent disability ratings based on surgical or other treatment necessitating convalescence for her bunions of the right foot and her bunion of the left foot.  The Veteran was granted a temporary 100 percent rating from February 26, 2007, to March 31, 2007, for the bunions of her right foot and from May 19, 2008 to June 30 2008, for bunions of the left foot.  For both disabilities the June 2010 rating decision then continued the Veteran's noncompensable ratings after that period.  

The Board notes that the April 2008 rating decision granted the Veteran service connection for hepatitis C and an initial 10 percent disability rating.  As the claim on appeal involves a request for higher initial rating following the grant of service connection, the Board has characterized that issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).  

The Veteran testified before the undersigned Acting Veterans Law Judge by videoconference in January 2011.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The issues of entitlement to service connection for headaches, a higher initial rating in excess of 10 percent for hepatitis C, and an increased rating in excess of 10 percent for the service-connected lumbosacral strain is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  The Veteran reports numbness of the right leg; however, no current disability was found at the Veteran's VA examination or in any post-service treatment records.  

3.  Prior to July 9, 2009, the Veteran's pes planus is not manifested by moderate unilateral or bilateral symptoms to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.

4.  Since July 9, 2009, the Veteran's pes planus is not manifested by severe symptoms to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  

5.  Prior to February 26, 2007, the Veteran's bunions of the right foot are not manifested by unilateral hallux valgus that is severe, if equivalent to amputation of great toe or by unilateral hallux valgus that has been operated upon with resection of metatarsal head.

6.  Since April 1, 2007, the Veteran's bunions of the right foot are manifested by unilateral hallux valgus that has been operated upon with resection of metatarsal head.

7.  Prior to May 19, 2008, the Veteran's bunions of the left foot are not manifested by unilateral hallux valgus that is severe, if equivalent to amputation of great toe or by unilateral hallux valgus that has been operated upon with resection of metatarsal head.

8.  Since May 19, 2008, the Veteran's bunions of the left foot are manifested by unilateral hallux valgus that has been operated upon with resection of metatarsal head.


CONCLUSIONS OF LAW

1.  Numbness of the right leg is not due to disease or injury that was incurred in active service nor is it secondary to the Veteran's service-connected lumbosacral strain.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).  

2.  Prior to July 9, 2009, the criteria for the assignment of a compensable rating for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including Diagnostic Code 5276 (2010).  

3.  Since, July 9, 2009, the criteria for the assignment of an increased rating higher than 10 percent rating for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including Diagnostic Code 5276 (2010).  

4.  Prior to February 26, 2007, the criteria for the assignment of a compensable rating for bunions of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including Diagnostic Code 5276 (2010).  

5.  Since April 1, 2007, the criteria for the assignment of a 10 percent rating for bunions of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including Diagnostic Code 5276 (2010).  

6.  Prior to May 19, 2008, the criteria for the assignment of a compensable rating for bunions of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including Diagnostic Code 5276 (2010).  

7.  Since July 1, 2008, the criteria for the assignment of a 10 percent rating for bunions of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including Diagnostic Code 5276 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in November 2004 and April 2007.  These letters detailed the elements of a service connection claim, a secondary service connection claim, an increased rating claim, and described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  The Board is aware that the April 2007 letter concerned the Veteran's initial service connection claim for hepatitis C, not the initial rating claim.  However, the current appeal arose upon the grant of service connection in April 2008.  The question of whether a further VCAA letter for such a "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a Statement of the Case was met in June 2009.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the April 2007 and June 2009 Statements of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this has was expressly done in the April 2007 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in December 2004, June 2009, and July 2009.  The Board finds that the examinations for service connection are sufficient since they were thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   The Board finds that the examinations for her service-connected disabilities are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran testified before the Board in January 2011.

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.

II. Analysis

A.  Secondary Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that she has numbness of the right leg as a result of her service-connected lumbosacral strain; after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence in against the Veteran's claim since there is no evidence of a current diagnosis.   

At the Veteran's December 2004 VA spine examination she reported that pain radiated into her right leg.  However, the VA examiner stated that the Veteran's neurologic examination was normal. The Veteran was then afforded a VA peripheral nerves examination in December 2004; she reported a sharp pain into both of her legs and a numb feeling in her right leg.  It was noted that the numb feeling could be in both of her buttocks and in her right inner calf.  When she had numbness in her legs she took it as sign of overuse of her back and then rested more than usual.  The VA examiner opined that the Veteran had no symptoms of peripheral nerve problems at this examination.  He further stated that he could not determine the relationship of the numbness in her leg to her back without resorting to mere speculation.  At the Veteran's June 2009 VA examination it was determined that her neurological examination, sensory examination, motor examination, and reflexes were all normal.  

The Veteran testified that she had numbness of the right leg and used a tens unit every night; the Board notes that the Veteran is a nurse.  A January 2010 VA treatment note corroborates the Veteran's use of a tens unit; however, the treatment note stated that the Veteran used it for her lumbago symptoms and the tens unit provided great relief and she needed a new one to replace her broken one.  
The Board finds that the tens unit was not related to either a diagnosis or treatment of numbness of the right leg.  

The Board finds that though the Veteran testified she has numbness of the right leg secondary to her lumbosacral strain there is no probative evidence to corroborate this.  In addition, the Board finds that though the Veteran testified she used her tens unit for her numbness of the right leg the evidence corroborates that she used one but it did not discuss that it was because of her numbness.  Therefore, the Board finds that a diagnosis of numbness of the right leg secondary to her lumbosacral strain has not been established by medical evidence.  In this regard, the Veteran is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  

It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Even though the Veteran is a nurse her diagnosis has not been corroborated by any other medical professional or by any diagnostic studies.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).   Additionally, a medical professional is not competent to opine as to matters outside her scope of expertise.  LeShore v. Brown, 8 Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 465, 469 (1995).

Therefore, the Board finds that none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.  Without competent evidence of a current right leg disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that though the Veteran is a nurse and reports numbness of the right leg, the VA examinations and VA treatment notes do not corroborate a diagnosis of a right leg disability; instead, her neurological evaluations were normal.  Therefore, without evidence to support her assertions there is no evidence that the Veteran has a diagnosis of numbness of the right leg.  Without a currently diagnosed numbness of the right leg disability, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Since the Veteran's claims on appeal are for higher ratings for disabilities related to the feet, all the medical evidence will be laid out together. 

At the Veteran's December 2004 VA examination it was noted that she did not wear braces for her feet or corrective shoes.   However, she had chronic pain in both of her feet, especially around the area of her bunion.  She took Lodine two to three times a day and when her feet flared-up she would soak them in a tub, typically two to three times a week.  The Veteran was a nurse but had not worked since 1998 because of the pain of standing; she could only walk a quarter of mile before her feet began to hurt.  On examination both of her feet appeared normal and she had mild bunions on both feet.  She had normal range of motion, no edema present, no calluses or skin breakdown on either feet, and no hammer toes or deformities.  When the Veteran walked she did not over pronate her feet, her Achilles tendon alignment was normal, and no angulation was noted in either metatarsophalangeal joint in either foot.  An October 2004 x-ray study revealed flattened arches of both feet, bilateral bunions, and a left heel spur; while the December 2004 x-ray study revealed bilateral pes planus, hallux valgus, and fracture of the right 4th toes from a recent injury.  She was diagnosed with mild bunions and mild chronic strain in both feet; which was noted to create mild functional loss.  It was also noted that flare-ups required soaking the feet and had no other additional limitations.

In February 2007 the Veteran underwent surgery for correction of a painful bunion and removal of a painful nerve of the right foot.  It was noted that the pain increased in severity and spread since the pain began in her bunions in 1996 and that she had nerve pain since 2002.  She had pain both walking and at rest.  She had nerve pain that was described as sharp, shooting, and stabbing.  She underwent a right foot bunionectomy with phalangeal osteotomy.  In March 2007 she was seen for a post operative appointment and it was noted that she had a screw fixation.  In April 2007 it was noted that that the Veteran had a healed incision to the dorsum of the right foot. It was also noted that she had improved range of motion at the 1st metatarsphaegal joint and at the 3rd interspace; however, she needed improvement with her range of motion for dorsiflexion.  She had pain with range of motion and palpation but the screw was intact.  

A March 2008 VA treatment note stated that the Veteran had painful bunion deformity.  She had pain on palpation to medical prominence of the left first metatarsal head.  She had minimal pain with range of motion and her range of motion was mildly decreased.  She had lateral deviation of hallux and a flattened medial arch. 

In May 2008 the Veteran underwent a modified Austin bunionectomy of the left foot.  VA post operative treatment notes in July 2008 revealed that the Veteran was not in much pain after her May 2008 bunionectomy of the left foot but was using walkers and crutches. 

At the Veteran's July 2009 VA examination it was noted that she had chronic pain to both feet, specifically the arches and bunions.  Her arch pain was rated as a 6 and often improved in the afternoon.  Since the Veteran's bunion surgeries she has not experienced bump pain or irritation secondary to most shoe gear; however, she had an ache to the top of her 1st metatarsophalangeal joint  of the left foot aggravated by walking and standing for two to four hours, and snug shoes.  She also reported plantar left heel pain with similar duration of weight bearing activity and occasionally cracking sensation along the 1st metatarsophalangeal joint of the left foot.  She occasionally had an ache sensation to the 1st metatarsophalangeal joint of the right foot with prolonged activity and occasional paraethesias in the region of the 3rd and 4th toes of the right foot.  This paresthesias was described as electrical currents and was episodic without aggravating factors and they lasted for less than one minute and occurred a few times weekly.  She had no complaints of stiffness, weakness, or heat; however, she did report redness to the dorsum of the 1st metatarsocuneiform joint of the left foot for the past month and it was relieved by removing her shoe gear and elevating her foot.  She experienced fatigue and lack of endurance secondary to left foot pain when she attempted to walk any great distances.  It was noted that her functional limitations were standing for only two to four hours and walking no more than a quarter of a mile a day; however, she was physically able to complete activities of daily living independently, and worked part time in a consignment shop; she reported missing several weeks of work as a result of other medical conditions.    

On examination the Veteran had mild inflammation at the dorsal surface at the 1st metatarsocuneiform joint of the left foot.  The Veteran's range of motion for her right 1st metatarsophalangeal joint was 38 degrees for dorsiflexion and 20 degrees for plantarflexion and on the Veteran's left side it was 42 degrees for dorsiflexion and 20 degrees for plantarflexion; her range of motion was without crepitus and unchanged with repetition.  She had mild tenderness that was elicited at the forced end of plantarflexion with repetition bilaterally.  Her interphalangeal joint range of motion of the hallux was equal, symmetrical, unrestricted, nontender, and within normal limits.  

The VA examiner diagnosed the Veteran with post surgical neuroma excision of the right foot, post surgical bunionectomy of the right and left foot, symptomatic flexible pes planus bilaterally, and calcaneal spur of the left foot.  The VA examiner concluded that that the Veteran's bilateral bunionectomies brought about moderate relief.  She had limited motion of the 1st metatarsophalangeal joint bilaterally that was at least as likely as not related to postoperative stiffness that may occur with surgery and that it would be mere speculation to comment on further limitation of motion in the presence of flare-ups of foot pain.  It was noted that the pain at the 1st metatarsocuneiform joint of the left foot is related to her pes planus, hypermobility, and not secondary to her bunion surgery. 

The Veteran was afforded another VA joints examination in January 2010.  The Veteran had pain on the left foot on lateral aspect that started after the February 2007 bunionectomy.  On her left 5th lateral aspect she had weakness, instability, stiffness, giving way, slight deformity, locking, and weakness.  She also had swelling, heat, redness, tenderness, and drainage of the left 5th lateral aspect.  She reported five flare-ups a month for one day and the precipitating factor was activity and she had additional limitation of motion and could not walk far.  She soaked her feet in a hot tub to help with the flare-ups.  She was unemployed. 

On examination the Veteran's range of motion on her right side for her 1st metatarsal joint was 42 degrees for dorsiflexion and 20 degrees of plantar flexion on three successive motions.  Her range of motion on her left side for her 1st metatarsal joint was 45 degrees for dorsiflexion and 22 degrees of plantar flexion on three successive motions.  It was noted that she had some tenderness on end range of motion with dorsiflexion and her interphalangeal joints on both feet were unrestricted, equal, and within normal limits.  Her vibratory sensation was intact on both feet and she had no pain with compression of her feet bilaterally.  Her range of motion on the metatarsophalangeal joints, second through fifth, were within normal limits; however, there was pain and tenderness on the left 5th metatarsophalangeal joint.  There was no crepitus and minimal pain; her gait was not antalgic.  Her forefoot to rear foot position was 4 degrees varus and she had lateral bowing of the Achilles tendon noted bilaterally; it was manually reducible and nontender with manipulation. 

The VA examiner diagnosed the Veteran with post neuroma excision of the right foot, status post bunionectomy right and left foot.  Additionally, she was diagnosed with flexible flat foot bilaterally, calcaneal spur of the left foot, and some degenerative and post surgical changes of the first metatarsal on the right foot and the calcaneal spur of the left foot.  The VA examiner concluded that the Veteran's bilateral bunionectomies relieved her pain and that after the removal of the painful neuroma of the right fight she no longer complained of pain in the midfoot.  The VA examiner also concluded that the Veteran's mildly limited range of motion of the 1st metatarsophlangeal joint bilaterally was not due to her previous surgeries but her metatarsophalangeal joint pain was likely due to her Tailor's bunion.

Pes Planus

The February 2005 rating decision continued the Veteran's noncompensable rating for her pes planus.  During the pendency of the appeal, a June 2010 rating decision granted the Veteran an increased rating of 10 percent effective July 9, 2009.  However, after a careful review of the Veteran's claims file the Board finds that the Veteran does not warrant a compensable rating prior to July 9, 2009, nor does she warrant an increased rating in excess of 10 percent since July 9, 2009. 

The Veteran has been rated under 38 C.F.R. § 4.20 Diagnostic Code 5276.  Under Diagnostic Code 5276 a rating of 10 percent is granted for moderate unilateral or bilateral symptoms to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.   A 20 percent (unilateral) or 30 percent (bilateral) rating is granted for severe symptoms to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  A 30 percent (unilateral) or 50 percent (bilateral) rating is granted for pronounced symptoms to include marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Prior to July 9, 2009

In order for the Veteran to warrant a compensable rating prior to July 9, 2009, her pes planus must be manifested by moderate unilateral or bilateral symptoms to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet. 

After a careful review of the Veteran's claims file the Board finds that the evidence of record does not warrant a compensable rating prior to July 9, 2009.  At the Veteran's December 2004 VA examination she had normal range of motion; no edemas, calluses, skin breakdown, or hammertoes.  She did not over pronate her feet nor was there angulation.  She was diagnosed with mild chronic strain and mild functional loss.  In addition, in March 2008 it was noted that she had pain on palpation, minimal pain with range of motion, and a flattened medial arch.  None of the evidence prior to July 9, 2009, shoes that her pes planus was manifested by symptoms that included weight bearing line over, inward bowing of the Achilles tendon, or pain on manipulation.  The Board notes that at the March 2008 VA examination it was noted she had pain on manipulation, while this is the criteria for a compensable rating the Board finds that there is no evidence that the Veteran's pes planus was manifested by moderate unilateral or bilateral symptoms; it was noted at the December 2004 VA examination that her symptoms were mild. Therefore, a compensable rating is not warranted.  

In addition, the Board finds that a separate rating under DeLuca is not warranted since it was noted that she only had mild functional loss and there is no evidence that there was additional functional loss as a result of pain, fatigue, weakness, or incoordination.  The Board finds any pain is already taken into consideration with her current disability rating; therefore, an additional rating under DeLuca is not warranted.   

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected pes planus.  In addition, there is evidence that prior to July 9, 2009, the Veteran was working and no evidence has been submitted that she had any marked interference with employment or frequent periods of hospitalization.     

In sum, the Board finds that prior to July 9, 2009, the Veteran's pes planus was described as mild chronic strain and mild functional loss; there is no evidence that the Veteran's pes planus was manifested by moderate unilateral or bilateral symptoms to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  Therefore, prior to July 9, 2009, a compensable rating for pes planus is not warranted.  

Since July 9, 2009

As noted above, the June 2010 rating decision granted the Veteran an increased rating of 10 percent for her pes planus, effective July 9, 2009.  In order for the Veteran to warrant a higher rating her pes planus must be manifested by severe symptoms to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities to warrant a 20 percent disability rating for unilateral pes planus or 30 percent disability rating for bilateral pes planus.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an increased rating.  

At the Veteran's July 2009 VA examination it was noted that the Veteran could not walk more than a quarter of a mile and that she was functionally limited to standing for only two to four hours; however, she was able to complete activities of daily living.  It was noted that she had mild inflammation and mild tenderness.  At the Veteran's January 2010 VA examination her gait was not antalgic and there was no evidence of characteristic callosities.  Though there was evidence of lateral bowing of the Achilles tendon her foot was nontender on manipulation.  Therefore, the Board finds that there is no evidence that the Veteran's bilateral pes planus is manifested by severe symptoms and that her pes planus warrants an increased rating.  

In addition, the Board finds that a separate rating under DeLuca is not warranted though there was evidence of weakness, instability, stiffness, and swelling because that was all contributed to her left 5th lateral aspect and not to her pes planus.  Also at the July 2009 VA examination it was noted that though she had functional limitations of walking she was physically able to complete her activities of daily living independently.  The Board finds any fatigability and pain is already taken into consideration with her current disability rating; therefore, an additional rating under DeLuca is not warranted.   

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, in June 2009 it was noted that the Veteran could not work; however, the Veteran attributed this to her hepatitis C and not to her bilateral pes planus.  In addition, it was noted in January 2010 that the Veteran was an on and off part time student.  Therefore, the Board finds that there is no evidence that her pes planus warrants an extraschedular rating. 

In sum, the Board finds that since July 9, 2009, there is no evidence that the Veteran's bilateral pes planus is manifested by severe symptoms to include objective evidence of marked deformity, accentuated pain on manipulation and use, indication of swelling on use.  Therefore, an increased rating in excess of 10 percent since July 9, 2009, is not warranted. 

Bunions of the Right Foot and of the Left Foot

The February 2005 rating decision continued the Veteran's noncompensable rating for bunions of the left foot and bunions of the right foot.  During the pendency of the appeal the Veteran was granted temporary 100 percent disability ratings based on surgical or other treatment necessitating convalescence for her bunion of the right foot and her bunion of the left foot.  The Veteran was granted a temporary 100 percent rating from February 26, 2007 to March 31, 2007 for the bunions of her right foot and from May 19, 2008 to June 30, 2008, for bunions of the left foot.  For both disabilities the June 2010 rating decision then continued the Veteran's noncompesnable ratings after that period; therefore since April 1, 2007 for the Veteran's right foot and since July 1, 2008, for the Veteran's left foot.  

The Veteran was granted noncompensable ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  

In order for the Veteran to warrant an increased rating there needs to be evidence of severe unilateral hallux valgus or an operation that included a resection of the metatarsal head.  After a careful review of the Veteran's claims file the Board finds prior to the Veteran's temporary 100 percent disability rating the preponderance of the evidence is against a compensable rating for both the bunions of the left foot and of the right foot.  However, The Board also finds that since the Veteran's surgeries she warrants a 10 percent disability rating for both the bunion of her right foot and the bunion of her left foot;  therefore, since April 1, 2007, for the Veteran's right foot and since July 1, 2008, for the Veteran's left foot.  

Prior to April 1, 2007, and July 1, 2008

As noted above, the Veteran was in receipt of noncompensable disability ratings for the bunions of her right foot and bunions of her left foot prior to her right foot surgery on February 26, 200, for her bunion of the right foot and May 19, 2008, for the bunion of her left foot.  The Board finds that a compensable rating is not warranted before her bilateral bunion surgeries since there is no evidence that her bunions were manifested by severe unilateral hallux valgus that was equivalent to amputation of the right great toe.  

At the Veteran's December 2004 VA examination it was noted that she had mild bunions of the feet bilaterally and her feet appeared normal on examination; this included normal range of motion, no edemas, no calluses or skin breakdown, no hammer toes, and no deformities.  In March 2008 the Veteran had pain on palpation of the left 1st metatarsal head, minimal pain with range of motion, and her range of motion was mildly decreased.  Therefore, the Board finds that there is no evidence that the Veteran's bunions of the right foot and of the left foot are manifested by severe unilateral hallux valgus that was equivalent to amputation of the right great toe; thus, a compensable rating is not warranted.  

Though the Veteran had pain it was noted to be minimal with range of motion and her range of motion was only mildly decreased.  Therefore, the Board finds that there is no evidence that there was additional functional loss as a result of pain, fatigue, weakness, or incoordination.  The Board finds any pain is already taken into consideration with her current disability rating; therefore, an additional rating under DeLuca is not warranted.   

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected bunions of the right and left foot.  In addition, there is evidence that the Veteran was working and no evidence has been submitted that she had any marked interference with employment or frequent periods of hospitalization.     

In sum, the Board finds that prior to her bunion surgeries there is no evidence that bunions were manifested by severe unilateral hallux valgus that was equivalent to amputation of the right great toe.  In fact, she was found to have minimal pain, mildly decreased range of motion, no edemas, no calluses or skin breakdown, no hammer toes, and no deformities.  Therefore, a compensable rating is not warranted prior to April 1, 2007, for the bunions of her right foot and July 1, 2008, for the bunions of her left foot, exclusive of the temporary 100 percent disability ratings. 

Since April 1, 2007, and July 1, 2008

The Board finds that since the Veteran's periods of temporary 100 percent disability ratings for convalescence she warrants a 10 percent disability rating for both the bunions of the right foot and bunions of the left foot.  As noted above and at her 
July 2009 VA examination the Veteran had a right foot bunionectomy for hallux abductovalgus deformity and excision neuroma of the third interspace of the right foot on February 26, 2007, and an Austin bunionectomy of the first metatarsal of the left foot on May 19, 2008.  The Board notes that immediately following the Veteran's surgeries she was granted temporary 100 percent disability ratings for convalescence and then noncompensable disability ratings effective April 1, 2007, for her right foot and July 1, 2008 for her left foot.  Under Diagnostic Code 5280 a 10 percent disability rating is warranted when the unilateral hallux valgus has been operated upon with resection of metatarsal head; therefore, the Board finds that since the Veteran underwent bunion surgeries on both her right foot and her left foot 10 percent disability ratings are warranted.   In addition, the Board finds that the 10 percent disability rating is the maximum scheduler rating under Diagnostic Code 5280.

Since the Veteran's bunion surgeries it was noted that that the Veteran had minimal pain and her range of motion was within normal limits.  Therefore, the Board finds that there is no evidence that there was additional functional loss as a result of pain, fatigue, weakness, or incoordination.  The Board finds any pain is already taken into consideration with her current disability rating; therefore, an additional rating under DeLuca is not warranted.   

As noted above, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, in June 2009 it was noted that the Veteran could not work; however, the Veteran attributed this to her hepatitis C and not to her bilateral bunions.  In addition, it was noted in January 2010 that the Veteran was an on and off part time student.  Therefore, the Board finds that there is no evidence that her bilateral bunions warrant an extraschedular rating.
 
In sum, the Board finds that since the Veteran underwent a buionectomy of the right foot on February 26, 2007, and a bunionectomy of the left foot on May 19, 2008, she warrants a 10 percent disability rating effective April 1, 2007 for the bunions of her right foot and July 1, 2007, for the bunions of her left foot.  


ORDER

Service connection for numbness of the right leg secondary to service-connected lumbosacral strain is denied. 

Prior to July 9, 2009, a compensable rating for pes planus is denied. 

Since July 9, 2009, an increased rating in excess of 10 percent for pes planus is denied. 

Prior to February 26, 2007, a compensable rating for a bunion of the right foot is denied. 

Since April 1, 2007, an increased rating of 10 percent for a bunion of the right foot is granted, subject to the regulations governing the payment of VA monetary benefits.  

Prior to May 19, 2008, a compensable rating for a bunion of the left foot is denied. 

Since July 1, 2008, an increased rating of 10 percent for a bunion of the left foot is granted, subject to the regulations governing the payment of VA monetary benefits.  


REMAND

After a careful review of the Veteran's claims file, including her VA examinations and testimony, the Board finds that further development is warranted for remaining issues on appeal. 

First, the Board finds that further development is warranted for the Veteran's claim of service connection for headaches.  While the December 2004 VA examination stated that the Veteran's headaches were at least likely as not related to her service-connected lumbosacral strain the Board finds that there is evidence that the Veteran reported headaches during service.  According to the Veteran's June 1996 separation examination she reported frontal headaches that were sometimes at the right temple and right jaw that occurred for six to eight months.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of the Veteran's headaches, to include either being directly to the Veteran's military service or secondary to any in-service dental treatment or diagnoses. 

The April 2008 rating decision granted the Veteran service connection and an initial 10 percent disability rating for hepatitis C with a history of hepatitis B effective January 16, 2007.   At the Veteran's June 2009 VA examination it was noted that at the time of her diagnosis in 2006 she had malaise and arthralgia, right upper quadrant pain, and fibromyalgia.  A liver biopsy did not reveal any evidence of cirrhosis.  It was noted that she was currently taking Interferon, her liver enzymes were within normal limits, and she was not in any distress from her hepatitis C.  It was noted that her biggest complication from hepatitis C was that according to her blood work her white blood cell count was low and it was noted that it could be a secondary side effect of her medication; she was also getting bone marrow stimulating medication.  She stated that she missed six weeks of work due to her drop in white blood cells.  The Board notes that under 38 C.F.R. § 4.11, hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  The Board finds that though the Veteran was found to not be in any distress from her hepatitis C she reported missing six weeks of work as a result of her hepatitis C.  Therefore, the Veteran should be directed to send in any information that is related to her missed days from work as a result of her hepatitis C.  The Veteran should also be afforded a new VA examination to determine the current nature of her hepatitis C.  

The February 2005 rating decision continued the Veteran's 10 percent disability rating for her lumbosacral strain.  The Veteran testified that she had incapacitating episodes and required bed rest for two to four days.  The Board finds that a new VA examination is warranted to determine the current nature and severity of her lumbosacral strain; to include any doctor prescribed bed rest and any affects on the Veteran's employment.  

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be directed to send in any information from her employer about the amount of days she has missed from work because of her service-connected disabilities, specifically her hepatitis C and her lumbosacral strain.  The Veteran should specify what service-connected disability resulted in her absences from work.

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of her headaches.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether her headaches are due to or aggravated by service or any service-connected disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify if the Veteran has a current diagnosis of headaches.  The examiner should provide a medical opinion as to whether it is at least as likely as not that any diagnosis of headaches is due to or aggravated by service, to include any in-service dental treatment or diagnoses and any service-connected disorder.  

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

4.  The Veteran should be afforded a VA examination to determine the current severity of her hepatitis C.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
 
Based on a review of the entire claims folder the examiner should discuss the current nature and severity of the Veteran's hepatitis C, to include all symptomatology associated with her hepatitis C.  The examiner should also state what if any effects the Veteran's service-connected disability has on employment.  

5.  The Veteran should be afforded a VA examination to determine the current severity of her lumbosacral strain.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
 
Based on a review of the entire claims folder the examiner should discuss the current nature and severity of the Veteran's lumbosacral strain.  The examiner should also state what if any effects the Veteran's service-connected disability has on employment and the duration, if any, of doctor prescribed bed rest as a result of her lumbosacral strain.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the remaining issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
  
The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


